        2:19-cv-02272-CSB-EIL # 1           Page 1 of 17                                           E-FILED
                                                                 Wednesday, 09 October, 2019 08:44:02 AM
                                                                             Clerk, U.S. District Court, ILCD


                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE CENTRAL DISTRICT OF ILLINOIS

                          URBANA DIVISION – Champaign county



Danielle Walden                               )
individually                                  )
and on behalf of all persons                  )
similarly situated                            ) CASE NO 19 CV 2272
members of the Collective as permitted        )
under the Fair Labor Standards Act;           )
                                              )
                              Plaintiff,      )
                 vs.                          )
Palaki, Inc. d/b/a Dairy Queen, or DQ         )
and Baldev Patel
and “Bob” Patel                               )
as an individual                              )
under FLSA and Illinois Wage Laws             )
                                              )       JURY TRIAL DEMANDED
                                              )            ON ALL COUNTS
                              Defendants.     )
As Per Local Rule 38.1:
Equitable relief is sought
and demand for jury trial.


                           COLLECTIVE ACTION COMPLAINT


NOW COMES the Plaintiff, Danielle Walden, individually and on behalf of all others similarly

situated, as collective representative, by and through her undersigned counsel of record, upon

personal knowledge as to those allegations in which she so possesses and upon information and

belief as to all other matters, pursuant to §216(b) of the Fair Labor Standards Act (hereinafter

“FLSA”), the Illinois Minimum Wage Law 820 ILCS 105/1 et seq (hereinafter “IMWL” ) the

Illinois Wage Payment and Collection Act 820 ILCS 115/1 et seq. (West 2002)) (hereinafter

“IWPCA” ) and and brings this cause of action against Defendant Palaki, Inc., d/b/a Dairy


                                                  1
       2:19-cv-02272-CSB-EIL # 1          Page 2 of 17



Queen, or DQ and Baldev Patel and “Bob” Patel as individuals under FLSA and Illinois Wage

Laws and in so doing states the following:

                                NATURE OF THE ACTION

       1.   Plaintiff, Danielle Walden, alleges individually and on behalf of herself and other

              similarly situated current, former and future employees of the Defendant,

              (Hereinafter references to “Plaintiff” are inclusive of both Individual Plaintiffs

              and those employees that are similarly situated to the Individual Plaintiffs) that

              she, under both federal and state wage laws, are entitled to be paid for all hours

              worked and to receive minimum wage for all hours worked and/or receive time

              and half for all hours worked over forty (40) hours per week.

       2.     This action is also brought as a collective action under the Fair Labor Standards

              Act (“FLSA”), 29 U.S.C. §§ 201, 207 and 216(b) to recover unpaid wages for

              overtime pay which was not compensated at the proper rate of pay, rate of pay to

              include all compensation.

       3.     Plaintiff’s federal FLSA claims are brought as “opt-in” collective action claims

              pursuant to the FLSA; state law.

       4.     Plaintiff, in her collective claims, request injunctive and declaratory relief, and

              compensation and credit for all uncompensated work required, suffered, and/or

              permitted by Defendants, liquidated and/or other damages as permitted by

              applicable law, restitution and payment of all benefits Defendants obtained from

              their unlawful business practices and attorneys’ fees and costs.

                               JURISDICTION AND VENUE




                                                 2
2:19-cv-02272-CSB-EIL # 1          Page 3 of 17



5.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1331 and 1337

      and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

      U.S.C 1332 and 1367. This Court has subject matter jurisdiction pursuant to 28

      U.S.C. 1331 based on 29 U.S.C. 216(b) known as the Fair Labor Standards Act.

6.    This court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

      to 28 U.S.C 1332 and 1367 and Plaintiff seeks application of the Illinois

      Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”)Illinois Wage Payment

      and Collection Act 820 ILCS 115/1 et seq. (West 2002))(“IWPCA” ).

7.    The Court is authorized to issue a declaratory judgment.

8.    Venue is proper in this Court.

9.    Defendant does business and is a resident of this District and Division of Federal

      Court.

                              ENTERPRISE JURISDICTION

10.   Plaintiff alleges Enterprise Jurisdiction, as Defendant is sufficient size to engage

      in commerce.

11.   Defendant has a large retail location and large staff consisting of 7-10 waitstaff at

      any one time.

12.   Thus Plaintiff alleges, given the large facility and large staff, that Defendant has

      at least $500,000 in sales per year.

13.   Defendant’s operations exceed sales of $500,000.00.

14.   Defendant, is an enterprise that regularly and recurrently have at least two

      employees engaged in commerce.

                             INDIVIDUAL FLSA COVERAGE




                                        3
2:19-cv-02272-CSB-EIL # 1           Page 4 of 17



15.   Further, the Plaintiff also alleges individual FLSA Coverage.

16.   Defendants are also covered under individual coverage of the FLSA.

17.   Even when there is no enterprise coverage, employees are protected by the FLSA

      if their work regularly involves them in commerce between States ("interstate

      commerce"). The FLSA covers individual workers who are "engaged in

      commerce or in the production of goods for commerce."

18.   Here Plaintiff and Collective sold products to ultimate consumers that traveled in

      commerce.

19.   The items that Plaintiff and collective sold include food items like ice cream, nuts,

      chocolate, carmel, salt, soft-drinks and juices from other states in America and

      from other countries.



                      FACTS REGARDING THE PLAINTIFF

20.   Plaintiff, Danielle Walden, is a resident of the State of Illinois.

                                  DQ CORPORATE FACTS

21.   Defendant Palaki, Inc., d/b/a Dairy Queen, or DQ (Hereinafter referred to as

      “DQ”), is a corporation or business which does business in Illinois.

22.   DQ operates a chain of ice cream shops and or fast food restaurants in Illinois and

      Wisconsin.

23.   Plaintiff worked at Defendants’ St. Joseph Illinois location.

24.   Defendants’ St. Joseph location is found at 701 N. 3rd. Street, St. Joseph Illinois in

      Champaign County.




                                         4
2:19-cv-02272-CSB-EIL # 1          Page 5 of 17



25.   Defendant employs a staff of some full-time employees and a larger number of

      part time employees.

26.   Baldev Patel is the owner and/or operator of Defendant DQ.

27.   Defendant Patel also is responsible for overseeing payment of wages, is

      responsible for causing or approving the wage violations.

28.   “Bob” Patel is or was the manager of the St. Joseph DQ location.

29.   Plaintiff was told to call Manager Patel “Bob”, however, it is likely that said

      manager’s name is not “Bob”.

30.   Bob Patel managed the location, handling the day to day operations, and also

      likely directly caused the shaved work hours from Plaintiff’s wages.

                    COLLECTIVE ACTION ALLEGATIONS

      A
The FLSA Collective Action



31.   Plaintiff brings claims for relief for violation of the FLSA as a collective action

      pursuant to Section 16(b) of the FLSA (29 U.S.C. § 216(b)), on behalf of all

      employees of DQ who were, are, or will be employed by DQ during the period of

      three (3) years prior to the date of commencement of this action through the date

      of judgment in this action, who were:

      a. Shaving of work hours policy and procedure which reduced or failed to pay

         for all overtime wages and minimum wages.

      b. Who were not compensated at one-and-one-half times the regular rate of pay

         for all work performed in excess of forty (40) hours per work week and/or




                                        5
 2:19-cv-02272-CSB-EIL # 1         Page 6 of 17



         who were not compensated at the federal minimum wage rate of $7.25 per

         hour, via the above named policy and procedures.

32.   FLSA violation claims are brought and maintained as an “opt-in” collective action

      pursuant to § 16(b) of FLSA, 29 U.S.C. § 216(b), for all FLSA claims asserted by

      the Plaintiff, since the FLSA claims of the Plaintiff are similar to the FLSA claims

      of all server employees employed by DQ.

33.   Defendant is liable for improperly compensating Plaintiff and FLSA Collective

      under the FLSA, and as such notice should be sent to the FLSA Collective. There

      are numerous similarly situated current and former employees of DQ who have

      been denied proper payment of the overtime wages. These current, former and

      future employees would benefit from the issuance of a court supervised notice of

      the present lawsuit and the opportunity to join in the present lawsuit. The

      similarly situated employees are known to Defendant and are readily identifiable

      through Defendant’s records.

34.   Plaintiff limits said claims to a Collective Action, rather than a class action, based

      on the current evidence basis, held by one Plaintiff in one location. Plaintiff, upon

      information and belief, believes that the policy and procedure of time shaving is

      applied to other locations, and upon discovery of said additional facts, Plaintiff

      will seek amendment to expand the claims beyond the one DQ location.



                          STATEMENT OF FACTS

A.     DQ policies and procedures and Compensation Practices fail to pay proper
       overtime rate of pay and/or Minimum Wage e




                                        6
2:19-cv-02272-CSB-EIL # 1           Page 7 of 17



35.   Plaintiff was employed by DQ as an employee of the Defendant and Plaintiff

      who work beyond forty hours, but for which Defendants failed to pay overtime at

      the proper and correct rate of pay.

        FAILURE TO PAY OVERTIME WORK HOURS VIA DEFENDANTS’

                         SHAVING POLICY AND PROCEDURE

36.   Plaintiff and all Defendant employees worked as an hourly non-exempt

      employees.

37.   Plaintiff was an employee of Defendants from January of 2017 until February

      2019.

38.   Plaintiff was paid from $9.00 to $10.10 per hour for hours paid less than 40 hours.

39.   However, Plaintiff was not paid for all work time, thus Plaintiff was not paid

      proper and complete minimum wage and overtime wages.

40.   Plaintiff estimates that she worked 1-2 hours off the clock each work shift and 6-

      10 hours per weekly paycheck due to the failure to pay all work hours.

41.   This off-the-clock work occurred when the Plaintiff and other employees were

      had their work time shaved.

42.   Plaintiff was initially paid overtime wages, however, when a new manager, “Bob”

      Patel began working, her hours over forty were shaved to 39 or 39.5 or 40 hours.

43.   Plaintiff pleads specific overtime violations, as required by some District Court

      Judges, on a week by week basis.

44.   During the Pay period of 7/17/17 to 7/30/17, Plaintiff was paid 80.00 hours at a

      rate of $9.75 per hour, but Plaintiff also worked, off the clock, approximately ten

      hours of overtime, for which Plaintiff was not paid.




                                        7
2:19-cv-02272-CSB-EIL # 1           Page 8 of 17




45.     The Defendant’s unlawful conduct was and is not inadvertent, de minimis,

        isolated or sporadic, but widespread, repeated and part of a pattern and practice of

        conduct affecting all Defendants’ employees.

46.     Defendant’s consented, were knowledgeable of that they were paying the

        overtime rate of pay incorrectly.

47.     Plaintiff is paid on an hourly pay rate and is classified as “non-exempt” employee

        by Defendant.

48.     This is a FLSA violation because the Plaintiff works beyond forty (40) hours, thus

        Plaintiff is owed time-and-half of her regular pay for ALL hours beyond 40.

49.     Further that by forcing her to work off the clock, this is a violation of the

        Plaintiff’s rights under FLSA as she was not paid at time-and-half during these

        hours and rather is paid nothing for this work time.

50.     Further this also a violation of the Plaintiff’s rights under Illinois Minimum Wage

        law and Illinois over-time wage law and IWPCA.

51.     The FLSA defines the "regular rate" as all remuneration for employment paid to

        or on behalf of the employee, before any deductions from wages are made. (See

        29 U.S.C. §207(e); 29 C.F.R. §778.109.)

      DQ’s Actions were Willful, Knowledgeable and/or Had Reckless Disregard
                                for FSLA Regulations


52.     DQ required and permitted Plaintiff and the FLSA Collective, to work more than

        40 hours in a week. DQ did not pay Plaintiff, and the FLSA Collective the proper

        overtime rate for all of these overtime hours and/or minimum wage hours.




                                            8
2:19-cv-02272-CSB-EIL # 1           Page 9 of 17



53.   DQ unlawful conduct has been uniform, widespread, repeated and consistent.

54.   DQ willful violations are especially demonstrated by their knowledge that its

      employees were not paid the correct rate of pay.

55.   All allegations and claims alleged herein should be read in the alternative, to the

      extent such an interpretation is necessitated by law and permitted under Federal

      Law, Illinois Law and other state laws.

56.   All allegations plead herein are plead with personal knowledge as to those

      allegations to which Plaintiffs have such knowledge and based upon “information

      and belief” as to all other allegations.

                            FIRST CLAIM FOR RELIEF
                         Individual claims Against Defendant
                    Under the Illinois Minimum Wage Law “IMWL”


57.   Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

      fully set forth herein.

58.   Plaintiffs are or were employee of the Defendant pursuant to the IMWL.

59.   Plaintiffs are or were employed by DQ as an employee.

60.   It is and was at all relevant times, a policy of DQ to pay its employees at an

      overtime rate of pay and/or minimum wage pursuit to the Defendants’ improper

      deduction policy and procedures and/or off-the-clock work, and/or Tip rate

      violations.

61.   It is a policy, procedure and job requirement of Defendant DQ its employees to

      pay its employees at an overtime rate of pay which does not include the added

      compensation earned as commissions or earned bonuses




                                         9
2:19-cv-02272-CSB-EIL # 1         Page 10 of 17



62.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

      or sporadic, but widespread, repeated and part of a pattern and practice of conduct

      affecting most if not all of the Defendant’s employees.

63.   As a result of the foregoing, Plaintiffs and members of the collective have been

      damaged in an amount to be determined at trial.

64.   Illinois law contains a three-year statute of limitations regardless of whether the

      violation was willful. 820 ILCS 105/12(a).

                                  SECOND CLAIM

                       Individual claims Against Defendants
            Under Illinois Wage Payment and Collection Act “IWPCA”

65.   Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

      fully set forth herein.

66.   Plaintiff was employed by DQ.

67.   It is and was at all relevant times, a policy of DQ to take, without Agreement

      wages, tips and/or work time.

68.   Any “agreement” to paying less time and/or tips was not voluntary, thus was not

      an effective “agreement”.

69.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

      or sporadic, but widespread, repeated and part of a pattern and practice of conduct

      affecting all Defendants’ employees.

70.   Further that Defendants’ caused Plaintiff to work “off-the-clock” by shaving her

      work time.

71.   This cause of action arises out of employment contracts or agreements; written

      and/or oral.



                                       10
2:19-cv-02272-CSB-EIL # 1          Page 11 of 17



72.   The named Plaintiffs were employed by Defendant.

73.   The Defendants unlawful conduct was and is not inadvertent, de minimis, isolated

      or sporadic, but widespread, repeated and part of a pattern and practice of conduct

      affecting all Defendants’ employees.

74.   Upon information and belief, all collective employees of the Defendant had the

      same policies imposed upon its employees.

75.   Plaintiffs are or were under the control and direction of the owner of the

      Defendant and/or his agents during the period of the Plaintiff employment under

      their contracts of service and in fact.

76.   Plaintiffs were not an independent contractors, rather were employees of the

      Defendant by oral agreement and/or written contract.

77.   Plaintiffs employment were in the usual course of business for which such service

      is performed.

78.   Plaintiffs do not possess a proprietary interest in the Defendant.

79.   The Defendant is an “employer” under the terms of the IWPCA section 2.

80.   In accordance with IWPCA, an employer is also defined as: “any officer of a

      corporation or agents of an employer who knowingly permit such employer to

      violate the provisions of this Act shall be deemed to be the employers of the

      employees of the corporation”.

81.   Individual Defendants are named as an employers, as they knowingly permitted

      violations of the IWPCA and for other facts alleged herein.

                     THIRD CLAIM FOR RELIEF
      On Behalf of Plaintiff and All Opt-In Employees
                  Against Defendant DQ
                   As a Collective Action



                                        11
2:19-cv-02272-CSB-EIL # 1         Page 12 of 17



            (FLSA Claims, 29 U.S.C. § 201 et seq.)


82.   Plaintiff realleges and incorporates by reference all the preceding paragraphs, as if

      fully set forth herein.

83.   The Collective claims include all plead claims found in this complaint which fall

      within the coverage of FLSA.

84.   The Collective claims include all employees which Defendant has failed to pay at

      an overtime rate of pay which does not include the off the clock time and/or

      reduces the rate of pay by deductions.

85.   At all relevant times, Defendant DQ has been, and continues to be, an “employer”

      engaged in interstate commerce and/or in the production of goods for commerce

      within the meaning of the FLSA, 29 U.S.C. § 203.             At all relevant times,

      Defendants has employed, and continues to employ, “employee[s],” including the

      Plaintiffs, and each of the members of the FLSA Opt-Ins, that have been, and

      continue to be, engaged in interstate “commerce” within the meaning of the

      FLSA, 29 U.S.C. § 203. At all relevant times, Defendants has had gross operating

      revenues in excess of Five Hundred Thousand and no/100 Dollars ($500,000.00).

86.   At all relevant times, Defendants has engaged, and continue to engage, in a willful

      policy, pattern, or practice of requiring their employees, including the Plaintiffs

      and members of the prospective FLSA Class, to work in excess of forty (40)

      hours per week without compensating such employees to pay its employees at an

      overtime rate of pay which does not include the added compensation earned as

      commissions or earned bonuses.




                                       12
2:19-cv-02272-CSB-EIL # 1        Page 13 of 17



87.   At all relevant times, the work performed by retail employees including the

      Plaintiffs and prospective FLSA Opt-Ins, employed at Defendant were, and

      continue to be, required or permitted by Defendants, for the benefit of

      Defendants, directly related to such employees’ principal employment with

      Defendants, and as an integral and indispensable part of such employees’

      employment of Defendants.

88.   As a result of the Defendant willful failure to record or compensate its employees

      – including Plaintiff and members of the prospective FLSA Class – employed by

      Defendant for all hours worked, Defendant has violated, and continues to violate,

      the maximum hours provision of the FLSA, 29 U.S.C. § 207(a)(1), and § 215(a).

89.   As a result of the Defendant’s willful failure to record, report, credit, and/or

      compensate its employees employed by Defendant, including the Plaintiffs and

      members of the prospective FLSA Class, Defendant has failed to make, keep and

      preserve records with respect to each of their employees sufficient to determine

      the wages, hours and other conditions and practices of employment in violation of

      the FLSA, including 29 U.S.C. §§211(c) and §§ 215(a).

90.   The foregoing conduct, as alleged, violated the FLSA, 29 U.S.C. §§ 201 et seq.

91.   Plaintiffs, on behalf of herself and all FLSA Opt-Ins, seek damages in the amount

      of their respective unpaid compensation, plus liquidated damages, as provided by

      the FLSA, 29 U.S.C. § 216(b), and such other legal and equitable relief as the

      Court deems just and proper.




                                      13
2:19-cv-02272-CSB-EIL # 1         Page 14 of 17



92.   Plaintiffs, on behalf of herself and all FLSA Opt-Ins, seek recovery of attorneys’

      fees and costs of action to be paid by Defendant, as provided by the FLSA, 29

      U.S.C. § 216(b).

93.   Plaintiff has consented to be a party to this action, pursuant to 29 U.S.C. § 216(b).

94.   At all times relevant to this action, Plaintiff and all FLSA Opt-Ins were employed

      by Defendant within the meaning of the FLSA.

95.   At all times relevant to this action, Plaintiffs and all FLSA Opt-Ins were engaged

      in commerce and/or the production of goods for commerce and/or Defendant

      were an enterprise engaged in commerce or in the production of goods for

      commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

96.   Due to Defendant’s FLSA violations, Plaintiff and all FLSA Opt-Ins are entitled

      to recover from Defendant their unpaid compensation, an additional equal amount

      as liquidated damages, additional liquidated damages for unreasonably delayed

      payment of wages, reasonable attorneys’ fees, and costs of the action, pursuant to

      29 U.S.C. § 216(b)§ 6 of the Fair Labor Standards Act, 29 U.S.C.A. § 206, 9 FCA

      title 29, § 206, provides that every employer shall pay to each of his employees

      who is engaged in interstate or foreign commerce or in the production of goods

      for such commerce, wages at specified hourly rates.

97.   Individual Defendants are named as employers, as they knowingly permitted

      violations of the FLSA and for other reasons found herein.



                               PRAYER FOR RELIEF




                                       14
2:19-cv-02272-CSB-EIL # 1            Page 15 of 17



       WHEREFORE, Plaintiff, individually and on behalf of the herself and the FLSA

Collective, pray for the following relief:

       A.      That, at the earliest possible time, the Plaintiff be allowed to give notice of

this collective action, or that the Court issue such notice, to all persons who are presently,

or have at any time during the three years immediately preceding the filing of this suit, up

through and including the date of this Court’s issuance of Court-supervised notice, to

employees whom have been employed by the Defendants and as alleged herein this

complaint. Such notice shall inform them that this civil action has been filed, of the

nature of the action, and of their right to join in this lawsuit if they believe they were not

paid all wages for work performed.

       B.      Unpaid wages and liquidated damages pursuant to 29 U.S.C. § 201 et seq.

and the supporting an Illinois Department of Labor and United States Department of

Labor regulations;

       C.      Unpaid regular wages, and overtime wages pursuant to the IMWL,

IWPCA and other state wage laws.

       D.      Compensation originating from DQ company policies, contractual

obligations and ERISA requirements owed as a result of unpaid overtime wages;

       E.      An injunction requiring Defendants to pay all statutorily-required wages

pursuant to Illinois Law;

       F.      Certification of this case as a Collective action;

       G       Designation of the Plaintiff as representative of the Collective.




                                         15
       2:19-cv-02272-CSB-EIL # 1           Page 16 of 17



              H.      Issuance of a Declaratory Judgment that the practices complained of in

       this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq. and supporting

       Illinois Department of Labor regulations and other state wage laws;

              I.      Attorneys’ fees and costs of this action in accordance with FLSA and

       Illinois Wage Laws; and

              J.      Attorneys’ fees in accordance with all applicable laws.

       K.     Unpaid wages and liquidated damages pursuant to IWPCA and the supporting

       Illinois Department of Labor regulations;

              L.      Consequential damages;

              M.      Additional compensation/penalty due to the Plaintiff in accordance with

       Section 14(b) of the IWPCA in the amount of 2% per month (up to an amount to twice

       the sum of unpaid wages) due under the IWPCA for the delay in payment of due wages;

              N.      Issuance of a Declaratory Judgment that the practices complained of in

       this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq and supporting

       Illinois Department of Labor regulations;.

              O.      and costs of this action; and

              P.      Such other relief as this Court shall deem just and proper.

                             DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rules of Civil Procedure, Plaintiff demands a trial by jury on all
questions of fact raised by the Complaint.


Dated: October 9, 2019

                                     Respectfully submitted,

                                     By:            -S-John C. Ireland
                                             John C. Ireland



                                                16
       2:19-cv-02272-CSB-EIL # 1     Page 17 of 17




                                       Attorney for the Plaintiff and Collective
The Law Office Of John C. Ireland
636 Spruce Street
South Elgin ILL
60177
 630-464-9675
Facsimile 630-206-0889              attorneyireland@gmail.com

Lead counsel for purposes of RULE 11.2 DESIGNATION OF LEAD COUNSEL ON
INITIAL PLEADING




                                          17
